Case 1:20-cv-02649-NLH-KMW Document 22 Filed 05/18/20 Page 1 of 3 PageID: 1355



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY (CAMDEN)


  KRISTINE KEYES                                   DOCKET NO.: 1:20-cv-02649-NLH-KMW
             Plaintiff,

               v.


  NATIONSTAR MORTGAGE, LLC, et al.

               Defendants




    PLAINTIFFS’ MOTION FOR EXTENSION OF TIME PURSUANT TO F.R.C.P. 6

       1. Plaintiffs hereby request a brief extension of time to respond to the motions docketed

          at 17 until June 1, 2020 or for motions docketed at 17 and 21 to be stayed until the

          motion for remand has been ruled on.

       2. The motion to dismiss filed at 17 was filed on April 9, 2020.

       3. Six days later, deadlines were set for that motion, along with the prior motion to dismiss

          at 13, and for the motion to remand docketed at 16.

       4. They were all to he heard by Judge Noel L. Hillman by May 4, 2020, however that did

          not occur.

       5. It is Plaintiff’s belief that the motion to remand should be granted.

       6. Nonetheless, Plaintiffs’ counsel is requesting that the opposition for the motion at 17

          be due by June 1, 2020, along with the motion filed at 21 as the responses will be

          substantially similar, or in the alternative, that the motion responses dates be stayed

          until after the motion to remand is ruled on.
Case 1:20-cv-02649-NLH-KMW Document 22 Filed 05/18/20 Page 2 of 3 PageID: 1356



        7. Staying the motions would likely be the most expeditious route, as previously argued,

              there is no reason the case should not be remanded, as there is no reason for it be a

              Federal matter, so it should be remanded back to state court to be heard there.

        8. Either way, no parties would be biased by either permitting a short extension, or staying

              the motions to dismiss opposition until the motion to remand is heard.

        9. We appreciate the court’s understanding in this matter.


        As such, Plaintiffs request that an extension of time be granted for the opposition to the

 currently pending motion and/or that the oppositions be stayed pending the outcome of the motion

 to remand.

 Dated: May 18, 2020                                   ___/s/ Joshua Thomas________
                                                       Joshua L. Thomas and Associates
                                                       Joshua Thomas Esq.
                                                       Supreme Court ID No. 003992012
                                                       225 Wilmington-West Chester Pike
                                                       Suite 200
                                                       Chadds Ford, PA 19317
                                                       Phone: (215) 806-1733
                                                       Email: JoshuaLThomas@gmail.com
Case 1:20-cv-02649-NLH-KMW Document 22 Filed 05/18/20 Page 3 of 3 PageID: 1357



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY (CAMDEN)


  KRISTINE KEYES                                    DOCKET NO.: 1:20-cv-02649-NLH-KMW
             Plaintiff,

                 v.


  NATIONSTAR MORTGAGE, LLC, et al.

                 Defendants




                                             ORDER

        It is hereby ordered by the court, that the oppositions to the motions to dismiss currently

 pending are stayed until the motion to remand is ruled on.




                                                              ____________________

                                                                                     J.
